Dore, J.
(dissenting). In Wormley v. Wormley (267 App. Div. 85) the wife was successful on the trial. In this case the wife’s complaint was dismissed on the merits after trial. The language of section 1171-b of the Civil Practice Act is permissive not mandatory. After the final judgment against the wife, Special Term in its sound discretion properly denied her judgment for any sum greater than the $200 a month for the support of the children only, as allowed by the final decree.
Accordingly I dissent and vote to affirm the order appealed from.